Title: To Thomas Jefferson from James Wilkinson and Benjamin Hawkins, 1 September 1801
From: Wilkinson, James,Hawkins, Benjamin
To: Jefferson, Thomas


South West point September 1st. 1801
Understanding from the public prints, that you are at Monticello, we avail ourselves of the direct conveyance to intrude on you our communications of the 25th ult, and of this day, to the secretary of War; and we hope you may approve of this deviation from the regular course of our correspondence, which we hazard, with the intent to secure time, for the seasonable arrival of any order you may think proper to issue, respecting the place for holding the proposed conference with the Choctaws.
Our letter of the 25th. was intended to be sent on the day it was written by a Mr. Watson of Alexandria who informed us, of his being on the road and that he should pass near your residence, but as we found afterwards that he would be detained we took it back and send it by the mail.—Our colleague General Pickins arrived last evening.
With the highest consideration and most respectful attachment we have the honour to be sir, Your most obedient servants.
Ja Wilkinson
Benjamin Hawkins
